IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

RICHARD A. SPRAGUE, HON. RONALD              :   No. 100 MAP 2016
D. CASTILLE, AND HON. STEPHEN                :
ZAPPALA, SR.,                                :   Appeal from the Order of the
                                             :   Commonwealth Court dated October 5,
                    Appellants               :   2016 at No. 517 MD 2016.
                                             :
                                             :
             v.                              :
                                             :
                                             :
PEDRO A. CORTES, SECRETARY OF                :
THE COMMONWEALTH OF                          :
PENNSYLVANIA, IN HIS OFFICIAL                :
CAPACITY,                                    :
                                             :
                    Appellee                 :

                                        ORDER

PER CURIAM                                                DECIDED: October 25, 2016
      AND NOW, this 25th day of October, 2016, Appellants’ emergency application to

expedite disposition of this matter is GRANTED. Appellants’ application for leave to file

a reply to answer is GRANTED. The Court being equally divided, the Order of the

Commonwealth Court is AFFIRMED.


       Chief Justice Saylor did not participate in the consideration or decision of this
matter.

     Justice Baer files an opinion in support of affirmance in which Justices Donohue
and Mundy join.

     Justice Todd files an opinion in support of reversal in which Justices Dougherty
and Wecht join.

     Justice Dougherty files an opinion in support of reversal in which Justices Todd
and Wecht join.

     Justice Wecht files an opinion in support of reversal in which Justices Todd and
Dougherty join.